DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-3 and 12 stand rejected under Section 102.  Claims 4, 13, 16, and 17 stand rejected under Section 103.  Claims 9-11, 13, and 15 stand rejected under Section 112(b).  Claims 9-11, 15, and 20 stand objected to.  The drawings and specification stand objected to.  Claims 5-11, 14, and 18-20 stand objected to for depending from an objected-to base claim, but have been indicated as having allowable subject matter if placed in independent form.
Applicants amended independent claims 1 and 17 to include the subject matter of allowable claims 5 and 18, respectively, and canceled claims 5 and 18.  Applicants also amended claims 6-9, 13, 14, 19, and 20, and provided amendments to the specification and provided replacement drawings.
Turning first to the specification: Applicants’ amendments address the previously noted objections to the specification and a portion of the drawing objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification, and the portion of drawing objections that were addressed in the specification amendments, are withdrawn.  A couple of informalities were introduced in the specification amendments, which are corrected in the Examiner’s Amendment section, below.

Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 102 and Section 103 rejections:  Applicants have placed allowable subject matter in the independent claims.  This overcomes the previously noted Section 102 and Section 103 rejections.  These rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously noted prior art to render obvious the claims.  For these reasons, claims 1-4, 6-17, 19, and 20 are allowed.
Note: While amendments to the specification are made, below, no amendments to the claims are made.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Using the specification amendments submitted with the Amendment filed December 23, 2021:
Paragraph [0131], line 3: Change “LS2of” to “LS2 of”.
Paragraph [0131], line 5: Change “LS2of” to “LS2 of”.

Reasons for Allowance
Claims 1-4, 6-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Wang, U.S. Pat. Pub. No. 2021/0359046, Figure 1, which was published after the previous office action issued.  
Wang, Figure 1:
    PNG
    media_image1.png
    300
    517
    media_image1.png
    Greyscale

A third pixel definition layer (11) is present in the first aperture, with the first electrode (13) on the third pixel definition layer (11).  However, the Wang light emitting elements are not “in” the Wang first aperture.  Instead, the light emitting layer (40) is partially in the aperture and partially on top of the pixel definition structure (12).  The second electrode (16) is on top of light emitting layer (40).  Wang also does not disclose 
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a plurality of light emitting elements respectively in the plurality of first apertures; […] a third pixel definition layer, wherein the third pixel definition layer comprises a plurality of insulating islands respectively in the plurality of first apertures; […] the first electrode is on a side of a respective one of the plurality of insulating islands away from the base substrate, and in the respective one of the plurality of first apertures”, in combination with the remaining limitations of the claim.
With regard to claims 2-4 and 6-16: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “forming a plurality of light emitting elements respectively in the plurality of first apertures; […] forming a third pixel definition layer comprising a plurality of insulating islands on the base substrate and respectively in the plurality of first apertures”, in combination with the remaining limitations of the claim.
With regard to claims 19 and 20: The claims have been found allowable due to their dependency from claim 17 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Victoria K. Hall/Primary Examiner, Art Unit 2897